UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1346


KISOKA N. LUBULA,

                  Plaintiff - Appellant,

          v.

REX HEALTHCARE,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00822-BO)


Submitted:   October 15, 2015               Decided:   October 22, 2015


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North
Carolina, for Appellant.     Kevin S. Joyner, J. Allen Thomas,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kisoka      Ngely       Lubula    appeals   the      district        court’s       order

granting Rex Healthcare’s summary judgment motion on her claims

alleging      she      was     constructively        discharged,          discriminated

against    and    harassed      on    the   basis    of     her    race    and   national

origin,    and       retaliated       against    for      complaining       of     adverse

treatment, in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e-2000e-17 (2012).                            We have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm      the    district       court’s      judgment.         Lubula       v.     Rex

Healthcare, No. 5:13-cv-00822-BO (E.D.N.C. Mar. 3, 2015).                                  We

dispense      with     oral     argument     because        the    facts     and        legal

contentions      are    adequately      presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2